Title: From John Adams to Benjamin Waterhouse, 5 July 1811
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy July 5. 1811

The K. of modern Babilon, mentioned in your Letter of the 2d, who was become as a Beast, and whose Kingdom was taken from him, because of the hardness of his heart: is not so beautiful an Animal as the Taureau blanc of Voltaire and it is to be feared will never be restored from his Brutality to his Humanity like him.
The Layman I think cannot disguise himself from me, unless he Studies hard to conceal himself. I knew him in the Chronicle as well as in the Patriot.
The Gentleman you mention, I esteem an able Lawyer and a correct judicious Man. I should be glad to see him at any time. An Introduction from you would be received with Pleasure: but he has no need of any Introduction at all. His Name and Face would be Sufficient. Let him not expect any great Things from me, however. My Mind as well as Body have been too long in Use, not to be nearly worn out.
I have not seen Mr Smiths Writings. Must a President publish a Justificatory Proclamation containing all his Reasons, for dismissing a Secretary of State? And when every one of his Reasons is contradicted, misrepresented, abused, insulted, must he answer all these Libells? How many Clerks and Secretaries must he employ? or must he write all this himself? Twenty Scribes would not be Sufficient. What would become of the Business of the State?
What are the Qualifications of a Secretary of State? He ought to be a Man of Universal Reading in Laws governments History. Our whole terrestrial Universe ought to be summarily comprehended in his Mind.
Suppose a President has a Secretary, fastened upon him by a Predecessor, whom he finds incompetent to the high Duties of his office, and thinks it necessary to dismiss him for his Incapacity; or suppose he knows an other, infinitely better qualified: must he reveal the whole History of his Administration, and detail every Fact upon which he grounded his opinion? Every Fact will be denied, ever Inference disputed. How long must this Controversy continue. It will be a Subject of dispute with Posterity as well as the present Age.
When I had written thus far, Mr Smiths Address to The People of the United States was brought to me from the Post Office. Mr Pickerings Address is to be continued; When I get all these Addresses before me I shall have the Pleasure to know, that if I have not a Capacity, I shall be under no obligation, “tantas componere lites.” With great regard &c

John Adams